Exhibit 32.2 CERTIFICATION OF THE PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annaul Report of Dais Analytic Corporation, (the “Company”) on Form 10-K/A for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Judith C. Norstrud, Principal Financial Officer of the Company, certify, pursuant to 18 U.S. C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 14, 2011 By: /s/ Judith C. Norstrud Judith C. Norstrud Chief Financial Officer and Treasurer
